Legge, Justice.
I concur in so much of Chief Justice Baker’s opinion as holds that there was ample testimony of the guilt of the appellant Little, and that his conviction should be affirmed; but I must dissent from so much of it as holds that the judgment of the lower court should be reversed as to the appellants Short and Brock. No error of law warranting reversal has been pointed out and no such error is apparent to me upon a thorough study of the record. To reverse upon the ground that in our opinion the testimony of a witness is untrustworthy and therefore not to be believed would be to transcend the appellate powers granted to this court in Article 5, Section 4 of the Constitution, which are limited, in a law case, to “the correction of errors at law under such regulations as the General Assembly may by law prescribe.” State v. Floyd, 174 S. C. 288, 177 S. E. 375. “The weight of the evidence and the credibility of the witnesses are matters exclusively in the province of the jury.” State v. Hackett, 215 S. C. 434, 55 S. E. (2d) 702.
The judgment of the lower court is affirmed as to all of-the appellants.
Stukes and Oxner, JJ., concur.
Baker, C. J., and Taylor, J., concur in part and dissent in part.